DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/23/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 37-45, 50-58, 62, 64-70, and 72-87 stand rejected. Claims 1-36, 46-49, 59-61, 63, and 71 are previously cancelled. Claim 57 is newly cancelled. Claims 37-45, 50-56, 58, 62, 64-70, and 72-87 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/23/2021, with respect to 112(a)/112(b) rejections and specification objections have been fully considered and are persuasive.  The 112(a)/112(b) rejections and specification objections of claims 37-45, 50-58, 62, 64-70, and 72-87  has been withdrawn. 

Response to Amendment
Claims 37-45, 50-56, 58, 62, 64-70, and 72-87 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 37: The closest prior art of record is Jameson (US 2008/0308502) in view of Renaud et al. (US2007/0017874; hereinafter “Renaud”), in further in view of Galvin (US 
The prior art alone or in combination does not disclose or reasonably suggest the claim limitations of, “a plurality of inclined channels located in the lower region of the separation chamber” and “the bubbly mixture flows through the separation chamber and into the inclined channels such that the low density particles escape the downward bubbly mixture flow and slide up the downwardly facing inclined surfaces of the inclined channels while higher density particles in the bubbly mixture travel down the inclined channels; 2Serial No. 13/701668Atty. Dkt. No. SHLS0120PUSA Reply to Final Office Action of January 26, 202166327USP00 a first outlet arranged in the separation chamber above the inclined channels and discharge end and being configured to allow concentrated suspensions of the low density particles to be removed from the separation chamber in a foam froth, and a second outlet arranged in the separation chamber below the inclined channels and being configured to allow the higher density particles to be removed from the separation chamber at a controlled rate; wherein during operation of the apparatus, the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.” Where the combination of the limitations recited above is utilized in a separating apparatus that discharges a bubbly mixture, where the bubbly mixture that forms a fluidized bed of bubbles in the separation chamber above the inclined channels. 

Regarding independent claim 51: Similar to claim 37 above, the prior art alone or in combination does not disclose or reasonably suggest the claim limitations of, “a plurality of inclined channels located in the lower region of the separation chamber;” and “the feed box being configured so that the bubbly mixture flows through the separation chamber and into the inclined channels such that the low density particles escape the bubbly mixture flow and slide up the downwardly facing inclined surfaces of the inclined channels while higher density particles in the bubbly mixture travel down the channels; at first outlet arranged in the separation chamber above the inclined channels and discharge end and being configured to allow the low density particles to be removed from the separation chamber, and a second outlet arranged in the separation chamber below the inclined channels to allow the higher density particles to be removed from the separation chamber at a controlled rate, wherein during operation of the apparatus, the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.” Where the combination of the limitations recited above is utilized in a separating apparatus where the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.

Regarding independent claim 86: Similar to claim 37 above, the prior art alone or in combination does not disclose or reasonably suggest the claim limitations of, “a plurality of inclined channels located in the lower region of the separation chamber;” and “the conduit being arranged and configured so that during operation of the apparatus, the bubbly mixture flows through the separation chamber and into the inclined channels such that the low density particles escape the downward bubbly mixture flow and slide up the downwardly facing inclined surfaces of the inclined channels while higher density particles in the bubbly mixture travel down the inclined channels; a first outlet arranged in the separation chamber above the inclined channels and discharge end and being configured to allow concentrated suspensions of the low density particles to be removed from the separation chamber in a foam froth, and a second outlet arranged in the separation chamber below the inclined channels and being configured to allow the higher density particles to be removed from the separation chamber at a controlled rate; wherein during operation of the apparatus, the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels; and wherein the wash water feeder is further configured to be in direct fluid communication with the bubbly mixture in the upper region, eliminating a free surface of the bubbly mixture, thereby introducing wash water directly to the concentrated suspension of low density particles before discharging as the foam froth.” Where the combination of the limitations recited above is utilized in a separating apparatus where the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.

Regarding independent claim 87: Similar to claim 37 above, the prior art alone or in combination does not disclose or reasonably suggest the claim limitations of, “a plurality of inclined channels located in the lower region of the separation chamber;” and “he conduit being arranged and configured so that during operation of the apparatus, the bubbly mixture flows through the separation chamber and into the inclined channels such that the low density particles escape the downward bubbly mixture flow and slide up the downwardly facing inclined surfaces of the inclined channels while higher density particles in the bubbly mixture move down the inclined channels; a first outlet arranged in the separation chamber above the inclined channels and discharge end and being configured to allow concentrated suspensions of the low density particles to be removed from the separation chamber in a foam froth, and a second outlet arranged in the separation chamber below the inclined channels and being configured to allow the higher density particles to be removed from the separation chamber at a controlled rate; wherein during operation of the apparatus, the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.” Where the combination of the limitations recited above is utilized in a separating apparatus where the bubbly mixture forms a fluidized bed of bubbles in the separation chamber above the inclined channels.

Regarding dependent claims 38-45, 50, 52-56, 58, 62, 64-70, and 72-85: Dependent claims are allowed based on their dependency on allowed independent claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donovan Bui-Huynh/Examiner, Art Unit 1779  

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779